208 Okla. 208 (1953)
254 P.2d 995
DUTTON
v.
CITY OF OKLAHOMA CITY et al.
No. 35805.
Supreme Court of Oklahoma.
March 17, 1953.
Harlan Deupree and W.A. Blackburn, Oklahoma City, for plaintiff in error.
A.L. Jeffrey, Municipal Counselor, Edward H. Moler, Asst. Municipal Counselor, and Robinson, Shipp, Robertson & Barnes, Oklahoma City, for defendants in error.
JOHNSON, V.C.J.
W.A. Dutton commenced an action for injunction against the city of Oklahoma City and another to prohibit the city of Oklahoma City from leasing certain property to Leo Portman.
The plaintiff alleged that he represents himself and those similarly situated; that defendant city of Oklahoma City was about to enter into an illegal lease contract and sought to enjoin the execution of the lease.
A temporary injunction was issued and thereafter a hearing was held at the conclusion of which the court entered a judgment for the defendants. Plaintiff has appealed.
A motion to dismiss has been filed for the reason the judgment of the trial court was not superseded and the court having held that in the absence of an order superseding the judgment the defendant city of Oklahoma City had a right to lease the property; that said lease has been executed and the question on appeal has been rendered moot. The appeal must be dismissed. In Harden v. Morris, 198 Okla. 398, 179 P.2d 144, we said:
"When the question presented by an appeal has become moot, the appeal will be dismissed.
Appeal dismissed.
HALLEY, C.J., and WELCH, CORN, DAVISON, O'NEAL, WILLIAMS, and BLACKBIRD, JJ., concur.